Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that Fernie fails to teach several plates positioned at a distance from each other and that Fernie uses micro-channels that are etched in plates and the plates are not separated at a distance to provide channels and instead are micropatterned plates that are direct flush contact with each other.
However, the phrase ‘positioned at a distance from each other’ does not require any measurable distance such that a stack of plates with microchannels meets the limitation of ‘provided at a distance’ from each other. Stated another way, the plates adjacent to each other are ‘provided at a distance’ by the etchings/protrusions from the plates. Additionally, plates 1 (first set of plates) and 6 (second set of plates) are alternately stacked such that plates 1 are positioned at a distance from each other (para. 0025-0026). 

Applicant argues that the cited references are entirely silent to forming channels between separated plates.
However, the plates adjacent to each other are ‘provided at a distance’ by the etchings/protrusions from the plates. Therefore, channels are formed between separated plates (the plates are separated by protrusions/etchings in the plate). Additionally, the phrase ‘positioned at a distance from each other’ does not require any measurable distance such that a stack of plates with microchannels meets the limitation of ‘provided at a distance’ from each other.

Applicant argues that a modification involving separating the micropatterned plates of Fernie at a distance would negate the purpose of the groove pattern which is the main object of the devices according to Fernie.
However, the phrase ‘positioned at a distance from each other’ does not require any measurable distance such that a stack of plates with microchannels meets the limitation of ‘provided at a distance’ from each other. In addition, the plates adjacent to each other are ‘provided at a distance’ by the etchings/protrusions from the plates.
Additionally, that these kinds of channels (taught by Fernie) induce large pressure drop and high cost due to the amount of material needed to manufacture the plates or sheets is not claimed.

Applicant argues that Fernie does not teach extensions to second sections of the second channels before collection and routing outside the pressure equipment; Fernie instead proposes more compact alternatives whereby all plates are of identical length.
However, the claims do not require extensions to second sections of the second channels before collection and routing outside the pressure equipment or that the plates are not of identical length. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., extensions to second sections of the second channels before collection and routing outside the pressure equipment or that the plates are not of identical length) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Fernie teaches second channels such that the second channels are formed by a first and a second section (para. 0025-0026; fig. 1, fig. 2). The second section is provided in a cross flow direction of the first channels and are an extension of the second channel (para. 0025-0026; fig. 1, fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8, 16, 17, 20, 21, 23, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4919844) in view of Fernie (US 2012/0061619).
Wang teaches a heat exchanger reformer for convective steam reforming a of a hydrocarbon feed (abstract) wherein the reformer comprises a vessel having alternating first and second channels (col. 4, lines 5-33) which vessel comprises a first inlet at a first end for supplying a mixture of a hydrocarbon feed and steam to the first channels and causing the mixture to flow in a direction toward a second end of the assembly (fig. 1, #20, 26, 19; col. 4, lines 5-33), the vessel also comprises a second inlet close to the second end of the assembly for supplying reformer effluent as a heating gas flow to the second channels, wherein the second channels provide for conducting the hot reformer effluent in a counter current flow of the hydrocarbon feed, which second channels are connected to a collector for the reformer outlet for the effluent to leave the heat exchanger reformer at the first end of the assembly (fig. 1, #35, 31; col. 4, line 32-col. 5, line 17).
Wang fails to teach a plate assembly section placed in the vessel comprising several plates positioned at a distance from each other to provide alternating first and second channels between adjacent plates and a second section is provided for conducting the hot reformer to flow in cross direction of the first channels.
Fernie, however, teaches an apparatus for preparing syngas from carbonaceous feedstock (abstract) wherein a plate assembly section placed in the vessel comprising several plates positioned at a distance from each other to provide alternating first and second channels between adjacent plates and a second section is provided for conducting the hot reformer to flow in cross direction of the first channels (para. 0025; fig. 1, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a plate assembly section placed in the vessel comprising several plates positioned at a distance from each other to provide alternating first and second channels between adjacent plates and a second section is provided for conducting the hot reformer to flow in cross direction of the first channels in Wang in order to provide a configuration of a heat exchanger known in the art as taught by Fernie.
Regarding claim 2, Wang teaches that the collector outlet is provided for conducting the effluent to an outlet nozzle of the vessel (outlet line 46 meets limitation of nozzle; col. 4, line 32-col. 5, line 17).
Regarding claim 3, Wang teaches that the channels are packed with catalyst (col. 4, line 32-col. 5, line 17).
Regarding claim 4, Wang teaches that the first and second channels run parallel (fig. 1, #24, 31).
Regarding claim 5-6, Fernie teaches a stack of plates one such that at least a first and second part of the first channels are provided and run parallel to each other (fig. 2, #1, 6; para. 0026). 
Regarding claim 7, Wang teaches an enclosing shell for the channel assembly (fig. 1, #50; col. 4, lines 5-33).
Regarding claim 8, Wang teaches the second channels are connected to a collector outlet at an extension of the second channels for the reformed gas effluent to leave the heat exchanger, (fig. 1, #18, 31, col. 4, lines 5-33), wherein the collector is provided for conducting the reformer effluent to an outlet nozzle of the vessel before exiting the vessel as a single product stream out of the heat exchanger vessel (fig. 1, #35, 31; col. 4, line 32-col. 5, line 17).
Regarding claim 16-17, 21, Wang teaches a portion (box) on top of the assembly section which is provided with a plurality of supply holes at the position of the first channels for supplying the mixture of hydrocarbon feed and steam to the first channels wherein the feed provided from a central tube to the portion (box) (meets limitation of diffuser type inlet (fig. 1, #16, 20; col. 4, lines 5-33).
Regarding claim 27, Fernie teaches second channels such that the second channels are formed by a first and a second section (para. 0025-0026; fig. 1, fig. 2). The second section is provided in a cross flow direction of the first channels and are an extension of the second channel (para. 0025-0026; fig. 1, fig. 2).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4919844) in view of Fernie (US 2012/0061619) and Gruss (US 2009/0104488).
Wang teaches an apparatus as described above in claim 1, but fails to teach the hot reformed gas is collected in extended ducts at the first end of the plate assembly to leave the heat exchanger at a second extension of the second channels of the plate assembly.
Gruss, however, teaches a heat exchanger reformer (abstract) wherein product gas is collected in extended ducts at the outlet end of the plate assembly to leave the heat exchanger at an extension of the channels of the plate assembly (fig. 4b; para. 0088-0092).
Therefore, it would have been obvious to one of ordinary skill in the art at the time applicant’s invention was made to provide product gas is collected in extended ducts at the outlet end of the plate assembly to leave the heat exchanger at an extension of the channels of the plate assembly in Wang in order to provide a configuration known in the art as taught by Gruss.
Additionally, Wang teaches the reformed gas exiting the first channels collected at the second end of the plate assembly in a collector outlet to leave the exchanger at a first extension of the first channels of the plate assembly (col. 4, lines 5-33).
Additionally, the limitation of conducting the effluents to a separate outlet nozzle of the vessel to provide separate streams leaving the vessel is met by the art as making these outlets separable involves routine design choice (i.e. flowing different reformer at different temperatures to different applications). See MPEP 2144.04 (V) (C).
Regarding claim 10, Wang teaches supplying reformer effluent as a heating gas flow to the second channels, wherein the second channels provide for conducting the hot reformer effluent in a counter current flow of the hydrocarbon feed, which second channels are connected to a collector for the reformer outlet for the effluent to leave the heat exchanger reformer at the first end of the assembly (fig. 1, #35, 31; col. 4, line 32-col. 5, line 17).

Claim 11-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4919844) in view of Fernie (US 2012/0061619) and Simmons (US 2009/0293359).
Wang teaches an apparatus as described above in claim 1, but fails to teach the limitations of claims 11-15.
Simmons, however, teaches a heat exchanger reformer (para. 0014) wherein fins are provided in the heat exchanger channel (second channel) extending along the flowing direction of the reformed gas along the length of the plate (para. 0205, 0212) for the purpose of promoting dimensional stability (para. 0212).
Therefore, it would have been obvious to one of ordinary skill in the art to provide fins in the heat exchanger channel (second channel) extending along the flowing direction of the reformed gas along the length of the plate in Wang in order to promote dimensional stability as taught by Simmons.
Regarding claim 12, Simmons teaches that the fins (ridges) protrude in the channel and extends along the flowing direction of the fluid (fig. 19; para. 0212).
Regarding claim 13, Simmons teaches that the fin extends the entire height of the channel (para. 0212). As, the ridge extends the entire height, it would have been obvious to one of ordinary skill in the art to connect adjacent plates via the ridge in order to use a structure already in place within the channel absent a showing of unexpected results.
Regarding claim 14, Simmons teaches that the channels are produced with corrugated inserts (would necessarily face the second channel; para. 0126).
Regarding claim 15, Simmons teaches that the fins have a thickness 0.1-40% of and the microchannel width (para. 0135).
Regarding claim 18, Simmons teaches that the plates are coated with protective coatings (para. 0194).
Regarding claim 19, Simmons teaches that plates are made of alloys of metals including chromium (meets the limitation of resistant to metal dusting; para. 0123).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4919844) in view of Fernie (US 2012/0061619) and Ghazvini (US 2015/0010874).
Wang teaches an apparatus as described above in claim 1, but fails to teach the first and second end plates have a larger thickness in comparison to plates delimiting first and second channels.
Ghazvini, however, teaches a heat exchanger apparatus (para. 0012) wherein the end plates have a larger thickness in comparison to the plates delimiting the first and second channels for the purpose of ensuring fluids do not leak out of the stack (thickness of 5 layer stack is 3 mm, material (plate) surrounding the stack is 5 mm; para. 0075, 0077).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the end plates have a larger thickness in comparison to the plates delimiting the first and second channels in Wang in order to ensure fluids do not leak out of the stack as taught by Ghazvini.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735